Opinion issued March 3, 2005











In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-00851-CR
____________

YSIDRO SERVANTES, JR., Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 23rd District Court
Brazoria County, Texas
Trial Court Cause No. 44769



 
MEMORANDUM  OPINION
               Appellant, Ysidro Servantes, Jr., pleaded not guilty to a charge of
possession of less than one gram of cocaine.  A jury found him guilty, and the trial
court assessed punishment at confinement for one year in state jail, suspended, with
placement on community supervision for two years, and a fine of $600.  We affirm.
               Appellant’s court-appointed counsel filed a brief concluding that the appeal
is wholly frivolous and without merit.  The brief meets the requirements of Anders
v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967), by presenting a
professional evaluation of the record and demonstrating why there are no arguable
grounds of error to be advanced.  See High v. State, 573 S.W.2d 807, 811 (Tex. Crim.
App. 1978); Moore v. State, 845 S.W.2d 352, 353 (Tex. App.—Houston [1st Dist.]
1992, pet. ref’d).
               The brief states that a copy was delivered to appellant, whom counsel
advised`of his right to examine the appellate record and file a pro se brief.  See
Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  More than 30 days
have passed, and appellant has not filed a pro se brief.  We have carefully reviewed
the record and counsel’s brief.  We find no reversible error in the record, and agree
that the appeal is wholly frivolous.
               We affirm the judgment of the trial court.

                                                     PER CURIAM
Panel consists of Chief Justice Radack, and Justices Higley and Bland. 
Do not publish.  Tex. R. App. P. 47.2(b).